Citation Nr: 1719315	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for a right lower extremity blood clot disability.

3.  Entitlement to service connection for lung tumors.

4.  Entitlement to service connection for rectal tumors.

5.  Entitlement to service connection for tumors in the throat.

6.  Entitlement to service connection for tumors and nodules on the groin.

7.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disability and a right lower extremity blood clot disability did not originate in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, and are not otherwise etiologically related to the Veteran's service.

2.  Lung tumors, rectal tumors, tumors in the throat, and tumors and nodules on the groin did not originate in service, were not manifested to a compensable degree within one year of the Veteran's discharge from service, and are not otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right lower extremity blood clot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for lung tumors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for rectal tumors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for tumors in the throat have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for tumors and nodules on the groin have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in August 2011.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disabilities on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide the claims as the evidence of record contains sufficient competent medical evidence to decide the claims.  In this regard, the Board notes that the file contains a comprehensive VA examination that was conducted approximately five years following the Veteran's active service.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Skin disability and right lower extremity blood clot disability.

STRs show no complaints, diagnosis, or treatment of skin disability or of right lower extremity peripheral vascular disease.  The Veteran has asserted that his skin disability is due to exposure to Agent Orange.  The Board observes that the Veteran's right lower extremity peripheral neuropathy disability is not before the Board and is being addressed in other VA decisions.

At a November 1971 VA general medical examination the Veteran's skin, varicose veins, and cardiovascular system noted "no significant abnormalities."

A January 1993 VA record noted a history of deep vein thrombosis in June 1992.

A July 2009 VA record noted that the Veteran complained of a severe rash in his arms, neck, back, and chest.  Examination revealed depigmentation in the arms and back, with lesions resembling actinic keratosis in the legs.  The assessment was a skin rash.  The July 2009 VA record also noted no clubbing, cyanosis, or edema of the right lower extremity.

An October 2010 VA dermatology record indicates that the Veteran complained of a thirty year skin rash of the face, arms, neck, and back.  Examination revealed scattered pink patches with scaling on the face, ears, and arms.  The assessment was actinic keratosis.

An August 2011 arterial flow study of the lower extremities revealed an assessment of mild peripheral vascular disease.

Skin disability or lower right extremity peripheral vascular disease were not shown during service, and there is no competent medical opinion linking such disabilities to service.  There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's skin disability, right lower extremity peripheral vascular disease, and his active service.  There is no evidence that the Veteran has expertise or training to determine the cause of his skin disability or right lower extremity peripheral vascular disease.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether skin disability or peripheral vascular disease is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause (for example, as due to exposure to Agent Orange) or date of onset of the skin and peripheral vascular disease are not competent evidence as to a nexus.  The Board further observes that actinic keratosis and peripheral vascular disease are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

While the Veteran is competent to report that he has had right lower extremity symptoms since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not consistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran did not report any such symptoms during service or at the November 1971 VA general medical examination.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of right lower extremity peripheral vascular disease.

Since the competent evidence of record fails to indicate that the Veteran had skin disability or right lower extremity peripheral vascular disease during service (or peripheral vascular disease within a year of discharge from service), or that skin disability or peripheral vascular disease has been etiologically related to service, service connection for those disabilities is not warranted.

Lung tumors, rectal tumors, tumors in the throat, and tumors and nodules on the groin.

STRs show no complaints, diagnosis, or treatment of any disability of the lungs or throat.  The Veteran's peptic ulcer treatment during service did not include any findings indicating any rectal problems.  STRs show no diagnosis or treatment of any disability of the groin, including November 1966 STRs that noted no venereal disease.

At a November 1971 VA general medical examination the Veteran indicated that he had three lung tumors on the left that had been cured and healed by prayer one year prior; the lungs were clear and a chest X-ray was normal.  Examination revealed no significant abnormalities of the rectum, throat, or genitourinary system.

January 1993 VA X-rays of the chest were normal.

A July 2009 VA primary care nursing note indicates that examination of the lungs noted coarse sounds but clear to auscultation.  The Veteran deferred a digital rectal examination, and the pharynx had no erythema/exudate.  There was no abnormality of the groin noted.

A December 2013 private CT of the chest noted a pulmonary nodule; there was no indication of any disability associated with the pulmonary nodule.

As for lung tumors, rectal tumors, tumors in the throat, and tumors and nodules on the groin, the Board can find no record indicating such disability during the appeal period.  As no diagnosis is shown, service connection for lung tumors, rectal tumors, tumors in the throat, and tumors and nodules on the groin is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.


ORDER

Service connection for skin disability is denied.

Service connection for a right lower extremity blood clot is denied.

Service connection for lung tumors is denied.

Service connection for rectal tumors is denied.

Service connection for tumors in the throat is denied.

Service connection for tumors and nodules on the groin is denied.


REMAND

As for the issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU, the Board notes that significant evidence pertaining to those issues has been associated with the claims file (including 2014 and 2015 VA medical records and letters from VA healthcare professionals) since the last AOJ adjudication in August 2013.  Therefore, the Board finds that those matters must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU, to include consideration of all relevant evidence submitted since the issuance of the last supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


